78 F.3d 585
153 L.R.R.M. (BNA) 2736
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Thomas R. ZIMMER and Suzanne K. Zimmer, Plaintiffs-Appellants,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY OF MICHIGAN,Michigan Bell Telephone Company, and Communications Workersof America, National and Communications Workers of AmericaLocal 4009, Defendants-Appellees.

No. 94-2115.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1996.
Before:  NORRIS and MOORE, Circuit Judges;  MILES, District Judge.*
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiffs, Thomas R. Zimmer and Suzanne K. Zimmer, appeal from the order of the district court dismissing their lawsuit which was premised upon the failure of Thomas Zimmer's employer to recall him to work, the alleged failure of his union to adequately represent his interests, and several state law claims.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in dismissing the lawsuit.


3
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its memorandum and order dated August 30, 1994.



*
 The Honorable Wendell A. Miles, District Judge for the Western District of Michigan, sitting by designation